DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a display device, comprising: a first electrode of a first sub pixel of a first pixel, a first electrode of a second sub pixel of the first pixel, a first electrode of a first sub pixel of a second pixel, and a first electrode of a second sub pixel of the second pixel sequentially disposed along a first direction; a 1-1 welding electrode connected to the first electrode of the first sub pixel of the first pixel, a 1-2 welding electrode connected to the first electrode of the second sub pixel of the first pixel, a 2-1 welding electrode connected to the first electrode of the first sub pixel of the second pixel, and a 2-2 welding electrode connected to the first electrode of the second sub pixel of the second pixel; and a first vertical repair line overlapping the 1-1 welding electrode and the 2-1 welding electrode and a second vertical repair line overlapping the 1-2 welding electrode and the 2-2 welding electrode, wherein the first vertical repair line and the second vertical repair line include a transparent conductive material.
Regarding claims 2-12, claims 2-12 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 13, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation wherein a display device, comprising: a first pixel and a fifth pixel symmetrical to each other with respect to an imaginary axis extending in a first direction and disposed to be adjacent to each other in a second direction intersecting the first direction; and a welding electrode and a repair line for repair between the first pixel and the fifth pixel, wherein the first pixel includes: 58 74014431.1PATENT ATTORNEY DOCKET NO.: 085246-658999 (F-20-0299US001) a first electrode of a first sub pixel of the first pixel and a first electrode of a second sub pixel of the first pixel disposed to be adjacent to the first electrode of the first sub pixel of the first pixel in the first direction, the fifth pixel includes: a first electrode of a first sub pixel of the fifth pixel disposed to be adjacent to the first electrode of the first sub pixel of the first pixel along the second direction and a first electrode of a second sub pixel of the fifth pixel disposed to be adjacent to the first electrode of the first sub pixel of the fifth pixel in the first direction and adjacent to the first electrode of the second sub pixel of the first pixel in the second direction, the welding electrode includes: a 1-1 welding electrode connected to the first electrode of the first sub pixel of the first pixel, a 1-2 welding electrode connected to the first electrode of the second sub pixel of the first pixel, a 5-1 welding electrode connected to the first electrode of the first sub pixel of the fifth pixel, and a 5-2 welding electrode connected to the first electrode of the second sub pixel of the fifth pixel; the repair line includes: a first horizontal repair line overlapping the 1-1 welding electrode and the 5-1 welding electrode and a second horizontal repair line overlapping the 1-2 welding electrode and the 5-2 welding electrode, and wherein at least a part of the first horizontal repair line and at least a part of the second horizontal repair line includes a transparent conductive material.
Regarding claims 14-19, claims 14-19 are allowable for the reasons given in claim 13 because of their dependency status from claim 13.

Regarding independent claim 20, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 20, and specifically comprising the limitation wherein a display device, comprising: a plurality of pixels each of which includes a plurality of sub pixels emitting lights of different colors, each sub pixel having a first electrode; and a repair structure including a plurality of welding electrodes and a plurality of repair lines, wherein the plurality of welding electrodes are respectively connected to the first electrodes of the plurality of sub pixels included in the plurality of pixels, wherein the plurality of repair lines partially overlaps with the welding electrodes of the sub pixels emitting the same color in the adjacent pixels in a first direction and/or second direction intersecting the first direction, and wherein at least a part of the plurality of repair lines includes a transparent conductive material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Jo et al. (US 2019/0019444) teaches a display device with repair lines that partially overlap the welding electrodes but fails to teach wherein the overlapped repair electrode is transparent in addition to the other claimed elements of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879